ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-054, concluding that SALVATORE J. MAIORINO of STATEN ISLAND, NEW YORK, who was admitted to the bar of this State in 1998, should be reprimanded for violating RPC 8.4(b) (commission of a criminal act that reflects adversely on his honesty, trustworthiness of fitness as a lawyer), and good cause appearing;
It is ORDERED that SALVATORE J. MAIORINO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.